Citation Nr: 0904985	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease with lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified during a Board hearing, held by the 
undersigned, in November 2008.  A copy of the hearing 
transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, more development is 
needed so as to properly adjudicate the veteran's claim.

The veteran testified, during her November 2008 Board 
hearing, that she was currently in receipt of disability 
benefits from the Social Security Administration (SSA).   
Although she presented a copy of her SSA disability decision 
(now associated with her claims file), the medical records 
relied upon by the SSA are not in the claims file.  VA has a 
statutory duty to obtain these records.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2008).  The Court has 
also held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  As such records may 
contain pertinent medical evidence, these records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of all 
pertinent medical records relied upon in 
the adjudication of the veteran's claim 
for SSA benefits.  Any negative 
development should be included with the 
claims file.

2.  Upon receipt of the records from the 
SSA, the AMC should review the complete 
record and determine whether any 
additional development, to include a new 
VA examination, is warranted.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

